Citation Nr: 1547426	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, in pertinent part, denied a rating in excess of 20 percent for service-connected diabetes mellitus.  


FINDING OF FACT

The Veteran's diabetes mellitus requires treatment with insulin and a restricted diet; his VA medical provider has regulated his occupational and recreational activities due to diabetes mellitus.


CONCLUSION OF LAW

The criteria for a rating of 40 percent for diabetes mellitus are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.120, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for diabetes associated with herbicide exposure was awarded in a November 2001 rating decision with an initial 20 percent evaluation assigned effective July 9, 2001.  The June 2009 rating decision on appeal continued the 20 percent evaluation.  The Veteran contends that a 40 percent evaluation is warranted for his diabetes mellitus as his VA physician has ordered him to restrict his activities due to the severity the disability.  

In a June 2009 notice of disagreement (NOD) and in an October 2011 statement, the Veteran stated that a 40 percent rating would satisfy his appeal for an increased rating for his diabetes mellitus.  A claimant is generally presumed to be seeking the maximum evaluation available under law.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  However, a claimant can choose to limit the appeal for a claim for less than the maximum rating.  See Id at 35.  As discussed in the decision below, the Board has determined that the Veteran's diabetes mellitus most nearly approximates the criteria associated with a 40 percent evaluation.  In light of the Veteran's statements limiting the scope of the increased rating appeal, this decision constitutes a complete grant of the benefits sought on appeal 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's diabetes is rated under Diagnostic Code 7913 pertaining to diabetes mellitus.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Note (1) to Diagnostic Code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913.  The Veteran is separately service-connected and rated for complications of diabetes consisting of peripheral neuropathy of the bilateral upper and lower extremities and erectile dysfunction.  The ratings assigned these disabilities are not part of the current appeal before the Board and are not considered in this decision.  

After review of the evidence of record, the Board finds that the criteria for an increased 40 percent rating for diabetes are met.  The criteria for a 40 percent rating for diabetes are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).  Treatment records from the San Juan VA Medical Center (VAMC) show that the Veteran's diabetes and related peripheral neuropathy increased in severity throughout the claims period.  In January 2008, the Veteran's primary care physician noted that his diabetes was treated with insulin more than once per day and a restricted diet.  In May 2009, the Veteran's diabetes was found to limit his ability to perform as a professional musician and in November 2009 the condition was found to markedly restrict the Veteran's life.  During a metabolic follow-up appointment, the Veteran's physician noted several limitations in the Veteran's usual activities  due to progressing diabetic neuropathies.  In November 2010, a VA endocrinologist ordered that the Veteran should avoid climbing stairs or performing any strenuous work due to the high risk of injury from his lack of proprioception and motor weakness.  The endocrinologist specifically ordered the Veteran to "avoid climbing stairs and strenuous activities."  

The Board finds that the Veteran's VAMC treatment records specifically document a worsening of the service-connected diabetes mellitus throughout the claims period with the restriction of occupational and recreational activities ordered by the Veteran's endocrinologist in November 2010.  Although VA examinations in February 2009 and November 2012 found that the Veteran's activities were not restricted, they do not include a discussion of the specific contents of the VAMC records.  In any event, the Board will resolve any doubt in favor of the Veteran and finds that a 40 percent rating is warranted for diabetes mellitus throughout the claims period. 

As a final matter, the Board finds that VA has substantially satisfied the duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim in full.  




ORDER

Entitlement to a 40 percent rating for diabetes mellitus is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


